            Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ALEX CICCOTELLI,                                    )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 MISONIX, INC., PAUL LAVIOLETTE,                     )
 MICHAEL KOBY, THOMAS M. PATTON,                     )
 PATRICK J. BEYER, STAVROS                           )
 VIZIRGIANAKIS, BIOVENTUS INC.,                      )
 OYSTER MERGER SUB I, INC., and                      )
 OYSTER MERGER SUB II, LLC,                          )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on July 29, 2021 (the

“Proposed Transaction”), pursuant to which Misonix, Inc. (“Misonix” or the “Company”) will be

acquired by Bioventus Inc. (“Parent”), Oyster Merger Sub I, Inc. (“Acquisition Sub I”), and Oyster

Merger Sub II, LLC (“Acquisition Sub II,” and together with Parent and Acquisition Sub I,

“Bioventus”).

       2.       On July 29, 2021, Misonix’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Bioventus.           Pursuant to the terms of the Merger Agreement, Misonix’s

stockholders will receive $28.00 in cash or 1.6839 shares of Bioventus common stock for each
            Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 2 of 10




share of Misonix common stock they own.

       3.       On September 8, 2021, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Misonix common stock.

       9.       Defendant Misonix is a Delaware corporation and a party to the Merger Agreement.

Misonix’s common stock is traded on the NASDAQ, which is headquartered in New York, New




                                                  2
         Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 3 of 10




York, under the ticker symbol “MSON.”

       10.     Defendant Paul LaViolette is Chairman of the Board of the Company.

       11.     Defendant Michael Koby is a director of the Company.

       12.     Defendant Thomas M. Patton. is a director of the Company.

       13.     Defendant Patrick J. Beyer is a director of the Company.

       14.     Defendant Stavros Vizirgianakis is Chief Executive Officer and a director of the

Company.

       15.     The defendants identified in paragraphs 10 through 14 are collectively referred to

herein as the “Individual Defendants.”

       16.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       17.     Defendant Acquisition Sub I is a Delaware corporation, a wholly-owned subsidiary

of Parent, and a party to the Merger Agreement.

       18.     Defendant Acquisition Sub II is a Delaware limited liability company, a wholly-

owned subsidiary of Parent, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.     Misonix is a provider of minimally invasive therapeutic ultrasonic medical devices

and regenerative tissue products.

       20.     On July 29, 2021, Misonix’s Board caused the Company to enter into the Merger

Agreement with Bioventus.

       21.     Pursuant to the terms of the Merger Agreement, Misonix’s stockholders will

receive $28.00 or 1.6839 shares of Bioventus common stock per share.

       22.     According to the press release announcing the Proposed Transaction:




                                                  3
  Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 4 of 10




Bioventus Inc. (Nasdaq: BVS) (“Bioventus”), a global leader in innovations for
active healing, and Misonix, Inc. (Nasdaq: MSON) (“Misonix”), a provider of
minimally invasive therapeutic ultrasonic technologies and regenerative medicine
that enhance clinical outcomes, today announced that they have entered into a
definitive agreement by which Bioventus will acquire Misonix in a cash-and-stock
transaction.

Under the terms of the agreement, which has been unanimously approved by the
boards of directors of both Bioventus and Misonix, Misonix stockholders will
receive aggregate consideration that values Misonix at approximately $518 million
on a fully diluted basis (based on Bioventus’ 7-day volume-weighted average stock
price (VWAP) of $16.6284 per share) as of July 27, 2021. In the transaction,
Misonix stockholders may elect to receive either (i) 1.6839 shares of Bioventus
class A common stock or (ii) $28.00 in cash, without interest, for each share of
Misonix common stock they hold, subject to proration based on an aggregate
maximum cash amount payable by Bioventus equal to $10.50 per share of Misonix
common stock outstanding shortly prior to the completion of the transaction. The
aggregate share consideration represents 25% of the combined company on a fully
diluted basis. The aggregate per-share value for Misonix represents a 25% premium
to Misonix’s 30-day VWAP as of July 27, 2021. The transaction is subject to
regulatory approvals, Bioventus stockholder approval, Misonix stockholder
approval, and other customary closing conditions. It is expected to close in the
fourth quarter of 2021.

Following the closing of the transaction, the combined company is expected to
conduct business as Bioventus Inc. and will leverage the global strengths of both
product brands as a pure-play regenerative medicine and orthopedics company. The
merger of Bioventus and Misonix will create a medical technology company
positioned with leading products and specialized salesforces serving a $15 billion
total addressable market across the hospital, ambulatory surgical center, and office
care settings. The highly complementary nature of the two businesses are expected
to result in scale across a range of care settings, geographies, and therapeutic areas.
...

Structure and Financing
The transaction has been be structured in a manner designed to be a tax-
free reorganization for U.S. federal income tax purposes. The combined company
will retain Bioventus’ headquarters in Durham, NC.

Bioventus expects to fund the cash portion of the acquisition with cash on hand and
through a fully committed financing provided by Wells Fargo. Pro forma for the
combination, Bioventus estimates its year-end 2021 net leverage ratio to be
approximately 3.6x before factoring in the benefit of any synergies. Bioventus
anticipates significant deleveraging in 2022 and beyond.




                                          4
         Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 5 of 10




       Governance

       Stavros Vizirgianakis, Chief Executive Officer of Misonix and a member of its
       Board of Directors, and Patrick Beyer, a member of Misonix’s Board of Directors
       will be added as members of the Bioventus Board of Directors at the closing of the
       transaction.

       Approvals

       The transaction is subject to regulatory approvals, Bioventus stockholder approval,
       Misonix stockholder approval, and other customary closing conditions. It is
       expected to close in the fourth quarter of 2021.

       As a part of the transaction, certain Bioventus stockholders—Smith & Nephew,
       EW Healthcare Partners and Ampersand Capital, which in total represent a majority
       of the overall shareholder base—have evidenced their support by entering into
       agreements to vote in favor of the transaction.

       Certain Misonix stockholders—Stavros Vizirgianakis, SV Health Investors, and
       1315 Capital—have also evidenced their support by entering into agreements to
       vote in favor of the transaction. . . .

       Advisors

       Perella Weinberg Partners LP acted as lead financial advisor to Bioventus. Morgan
       Stanley acted as financial advisor to Bioventus. Latham & Watkins LLP provided
       legal counsel to Bioventus. J.P. Morgan Securities LLC served as exclusive
       financial advisor to Misonix. Jones Day served as legal advisor to Misonix.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       23.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       24.    As set forth below, the Registration Statement omits material information.

       25.    First, the Registration Statement omits material information regarding the

Company’s and Bioventus’ financial projections.

       26.    The Registration Statement fails to disclose: (i) all line items used to calculate the

projections; and (ii) a reconciliation of all non-GAAP to GAAP metrics.




                                                5
          Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 6 of 10




       27.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       28.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, J.P. Morgan Securities LLC (“J.P.

Morgan”).

       29.     With respect to J.P. Morgan’s Selected Transaction Multiples Analysis, the

Registration Statement fails to disclose the closing dates for the transactions.

       30.     With respect to J.P. Morgan’s Discounted Cash Flow Analyses of the Company

and Bioventus, the Registration Statement fails to disclose: (i) the terminal values used in the

analyses; (ii) all line items used to calculate unlevered free cash flows used in the analyses; (iii)

the individual inputs and assumptions underlying the discount rates and perpetuity growth rates;

(iv) the net debt used in the analyses; and (v) the number of fully-diluted outstanding shares used

in the analyses.

       31.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       32.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       33.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                  6
          Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 7 of 10




                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Misonix

       34.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       35.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Misonix is liable as

the issuer of these statements.

       36.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       37.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       38.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       39.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       40.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.



                                                  7
          Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 8 of 10




       41.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Bioventus

       42.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       43.     The Individual Defendants and Bioventus acted as controlling persons of Misonix

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Misonix and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       44.     Each of the Individual Defendants and Bioventus was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       45.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.




                                                  8
            Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 9 of 10




       46.      Bioventus also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       47.      By virtue of the foregoing, the Individual Defendants and Bioventus violated

Section 20(a) of the 1934 Act.

       48.      As set forth above, the Individual Defendants and Bioventus had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                   9
         Case 1:21-cv-07773-JSR Document 1 Filed 09/16/21 Page 10 of 10




       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: September 16, 2021                           RIGRODSKY LAW, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    (516) 683-3516
                                                    sdr@rl-legal.com
                                                    tjm@rl-legal.com
                                                    gms@rl-legal.com
                                                    vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   10
